Citation Nr: 0818002	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as head pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In the March 2005 rating decision, the RO 
granted service connection for degenerative joint disease of 
the cervical spine and assigned a 10 percent disability 
rating, effective May 22, 2004.  The RO also denied service 
connection for a head injury.  In a February 2007 rating 
decision, the RO increased the veteran's disability rating 
for degenerative joint disease and spondylosis of the 
cervical spine, with headaches, to 20 percent disabling. 

In several statements, the veteran requested that he be 
afforded the opportunity to testify at a hearing held before 
a Veteran's Law Judge.  In a signed October 2007 statement, 
however, he indicated that he no longer wished to testify at 
a hearing.  Accordingly, the Board finds that the veteran's 
request for a Board hearing has been withdrawn.  See 38 
C.F.R. § 20.704(e) (2007).


FINDING OF FACT

Service connection is in effect for headaches.


CONCLUSION OF LAW

The veteran's appeal concerning entitlement to service 
connection for residuals of a head injury, claimed as head 
pain, is dismissed, as service connection for headaches has 
already been granted and there remains no justiciable case or 
controversy before the Board at this time.  38 U.S.C.A. § 
7105 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for headaches as a 
result of an in-service head injury in January 2004.  In a 
March 2005 rating decision, the RO granted service connection 
for degenerative joint disease of the cervical spine and 
assigned a 10 percent disability rating.  In a February 2007 
rating decision, the RO expanded the definition of the 
veteran's service-connected degenerative joint disease of the 
spine to include headaches and spondylosis, and increased his 
disability rating assignment to 20 percent.  Service 
connection for headaches was therefore established by the RO 
in the February 2007 rating action.  As such, the issue of 
entitlement to service connection for residuals of a head 
injury, claimed as head pain, is dismissed, as there remains 
no case or controversy regarding this issue.  38 U.S.C.A. § 
7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).   Because service connection is already 
in effect for headaches, VA has no notice or duty to assist 
obligations.


ORDER

The claim of entitlement to service connection for residuals 
of a head injury, claimed as head pain (i.e., headaches) is 
dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


